The defendant by leave of court filed a motion for permission to reargue on the ground that this court did not decide in its opinion the question of the trial court's jurisdiction over the subject matter of the offense, as set forth in the defendant's plea, as contrasted with that court's jurisdiction over the person of the defendant on the basis of his arrest without a warrant. *Page 232 
Upon consideration the defendant's said motion is granted, but the reargument is to be limited to the ground above stated and is not to cover any matters already decided by this court in its opinion filed herein.